Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with SAMUEL P. BURKHOLDER on March 10, 2022.
The application has been amended as follows: 
1) 	Claim 19 has been cancelled and replaced by
“A carbon black comprising
	a carbon black having
	a pore structure of less than 50 nm;
	a surface area ranging from 100 to 2000 m2/g;
	at least 50 % of the carbon black having a particle size less than 7.5 μm;
fixed carbon on a dry fixed basis ranging from 97% to 99% by weight;
ash concentration on a dry fixed basis ranging from 0.5% to 3.5% by weight, 
moisture content ranging from 2% to 8% by weight, and
	20 to 80 % of the measured pore widths having pore widths measuring between 2.1 and 2.5 nm, 


	2) 	In claims 22-24, before “carbon”, “A” has been deleted and replaced by “The”. 
	3)	In claims 26-28, before “engineered”, “An” has been deleted and replaced by “The”. 
	4) 	New claim 29 has been added:
	“The engineered carbon according to claim 25, wherein at least 50 % of the engineered carbon having a particle size less than 7.5 μm.”

5)	Claims 13-15 and 17, 20-21 have been cancelled. 

- End of the amendment.






Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.
 
Statement for Reasons for Allowance

Claims 19 and 22-29 are allowed.
The present claims are allowable over the closest prior art Diamond et al. (US 2017/0120219) in view of Kyrlidis et al. (US 2012/0214000) and Sphar et al. (US 2018/0155552).
Diamond discloses process for preparing a shaped porous carbon product, the process comprising: mixing a carbonaceous material and an organic binder to form a carbon-binder mixture (claim 1). The carbanecous material is carbon black (claim 87). The carbon black has a BET specific surface area from about 5 m.sup.2/g to about 500 m.sup.2/g (para 0013, claim 91). The shaped porous carbon has a mean pore diameter greater than 10 nm (para 0013). Carbon black materials also have much lower surface areas, a higher concentration of mesopores, and lower ash and sulfur content (para 0038). As such, the carbonaceous material (e.g., carbon black) content of the shaped porous carbon product is at least about 70 wt. % on a dry weight basis (para 0041). 
However, Diamond fails to disclose that the carbon black have ash concentration on a dry basis ranging from 0.5-3.5 wt% and moisture content ranging from 2-8 wt% and fails to disclose that the 20-80 % having pore widths measuring between 2.1-2.5 nm and carbon black is derived from a renewable biomass feedstock having sizes and shapes within desired ranges comprising hardwood cut into pieces having minor dimensions ranging from 1 to 6 inches, in wedge shapes that are no greater than 6 inches in diameter, or as slab wood originating from logs with diameters ranging up to 12 inches, and in lengths ranging from 4 to 36 inches, and bamboo either in an original cylindrical shape, or cut lengthwise in half, and in lengths ranging from 4 to 36 inches.
Whereas, Kyrlidis discloses high surface area and low structure carbon blacks for energy storage applications (title). The carbon black has ash percent in an amount of 0-3 wt% (para 0050) and the moisture content of from 0-8 wt% (para 0053). The carbon black is dry carbon powder (claim 19).
Whereas, Sphar discloses high conductive carbon black having micropores having a micropore area between 5-250 m2/g. (claim 2). As defined by IUPAC, "micropore" refers to pores with width not exceeding about 2.0 nm as disclosed by the Applicant in the specification.
Based on the Applicants arguments filed on 02/14/2022, Diamond fails to disclose the claimed surface area of the carbon black. Diamond is describing the shaped porous carbon product which is a combination of carbon black and a carbonized binder, and not just the carbon black component which is equivalent to the presently claimed engineered carbon and carbon black. Diamond in view of Kyrlidis and Sphar fails to disclose that the 20-80 % having pore widths measuring between 2.1-2.5 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONAK C PATEL/Primary Examiner, Art Unit 1788